OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed.
Defendant was convicted, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree. The charges stemmed from the sale of cocaine to an undercover State Police officer. Defendant asserts that he was denied effective assistance of counsel.
*839This contention is unsupported by the record. Defense counsel’s reliance on the testimony of a witness whose credibility was subsequently impeached on cross-examination may have been an inadvisable trial tactic, but it did not constitute ineffective assistance. Similarly, it cannot be said as a matter of law that defense counsel’s failure to explore the possibility of plea bargaining was error. When viewed in its totality, the attorney’s performance at trial and sentencing did not deprive defendant of “meaningful representation” (People v Baldi, 54 NY2d 137, 147).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer concur; Judge Gabrielli taking no part.
Orders affirmed in a memorandum.